Citation Nr: 9909051	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased rating for status post 
laminectomy, currently evaluated as 60 percent disabling.

3.  Entitlement to an increased rating for status post right 
knee meniscectomy, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1972, and from March 1974 to February 1990.  His military 
specialties were:  First Sergeant (4 years); Medical First 
Sergeant (4 years); and Medical Service Technician (12 years 
and 7 months).

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania, 
which, inter alia, denied entitlement to service connection 
for bilateral hearing loss, granted service connection and 
assigned a noncompensable disability evaluation for status 
post meniscectomy of the right knee, granted service 
connection and assigned a 10 percent disability evaluation 
for recurrent peptic ulcer, and reduced the evaluation 
assigned the veteran's service-connected status post 
laminectomy from 40 percent to 10 percent.  The veteran was 
notified of that decision on January 18, 1991.  He submitted 
his notice of disagreement (NOD) on November 7, 1991.  A 
statement of the case (SOC) was issued on January 10, 1992.  
On March 9, 1992, the veteran submitted his VA Form 9 
substantive appeal.

In June 1993, the Board remanded the instant appeal for 
additional evidentiary development, to include obtaining 
medical records and VA examinations.  The claims files have 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  In-service and post-service medical evidence reveals a 
chronic right ear hearing loss disability for VA purposes.

2.  The veteran's service-connected status post laminectomy 
is currently manifested by pronounced intervertebral disc 
syndrome; it is not manifested by residuals of a fracture of 
the vertebra or ankylosis of the lumbar spine.

3. The veteran's service-connected status post right knee 
meniscectomy is not currently manifested by severe recurrent 
subluxation or lateral instability.

4.  The veteran's service-connected duodenal ulcer is not 
currently manifested by moderate disability, with recurring 
episodes of severe symptoms two or three times a year, 
averaging 10 days in duration; or with continuous moderate 
manifestations.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
right ear hearing loss is found to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1998).

2.  The criteria for a disability rating in excess of 60 
percent for status post laminectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (1998).

3.  The criteria for a disability rating in excess of 20 
percent for status post right knee meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (1998).

4.  The criteria for a disability rating in excess of 10 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-Right Ear Hearing Loss

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  Moreover, when a veteran who has served for ninety 
days or more after December 31, 1946, manifests to a degree 
of 10 percent or more within one year of separation from 
service an organic disease of the nervous system, such as 
sensorineural hearing loss, that disease may be presumed to 
have been incurred during service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  Evidence of a current hearing loss 
disability and a medically-sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Service medical records include the veteran's March 1967 
enlistment examination, during which the veteran's ears were 
clinically evaluated as normal.  The veteran reported that he 
had had no hearing loss.  Audiometric testing recorded the 
following pure tone thresholds, in decibels (converted from 
American Standards Association (ASA) units to International 
Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
20(25)
LEFT
X
X
X
X
X

The figures in parentheses are based upon ISO standards to 
facilitate data comparison.  Prior to November 1, 1967, 
audiometric results were reported in ASA standards.  

During United States Air Force Medical Board examination in 
February 1972, the veteran's ears were evaluated as 
clinically normal.  Audiometric testing revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
50
LEFT
X
X
X
X
X

The veteran did not complain of a right ear hearing loss 
disability during VA examination in August 1973.

During TDRL (temporary disability retirement list) 
examination in February 1974, the veteran's ears were 
clinically evaluated as normal.  Audiometric testing revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
10
35
LEFT
X
X
X
X
X

The veteran reported that he had had hearing loss during his 
December 1989 retirement examination.  The examiner noted a 
mild hearing loss in the left ear at all frequencies, with no 
known cause, as the veteran did not work in a hazardous noise 
area.  No right ear hearing loss was noted by the examiner.

During VA audiological evaluation in November 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
10
25
45
LEFT
X
X
X
X
X

Average pure tone thresholds were 25 decibels in the right 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear.  The examiner concluded that 
the veteran exhibited hearing within normal limits through 
the speech frequencies, with very mild high frequency 
sensorineural hearing loss bilaterally.

Most recently, the veteran presented for VA audiological 
examination in June 1992.  He indicated no significant change 
in his hearing ability since last tested in November 1990.  
He reported a brief history of on-the-job noise exposure and 
a slight ear infection with a head cold in the autumn of 
1991.  He denied a recent history of otologic disease, 
tinnitus, or vertigo.  Upon audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
45
LEFT
X
X
X
X
X

Average pure tone thresholds were 26 decibels in the right 
ear.  Speech audiometry revealed speech recognition ability 
of 98 percent in the right ear.  The veteran denied the 
presence of tinnitus.  The examiner concluded that acoustic 
intermittence testing revealed adequate middle ear 
functioning bilaterally.  Test results revealed hearing 
within normal limits through the speech frequencies 
accompanied by mild high frequency sensorineural hearing loss 
bilaterally.

By an August 1992 rating decision, the RO granted service 
connection, and assigned a noncompensable disability 
evaluation, for left ear hearing loss, based upon the June 
1992 VA audiological evaluation, which showed a pure tone 
threshold of 30 decibels at 500 Hertz, 25 decibels at 1000 
Hertz, 10 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, 
and 35 decibels at 4000 Hertz.  The average pure tone 
thresholds were 25 decibels in the left ear.  Speech 
recognition was 94 percent.

During his VA Central Office hearing in April 1993, the 
veteran testified that he had difficulty in hearing people, 
particularly when background noise was involved.

VA clinical findings in this case clearly demonstrate that 
the veteran has a current right ear hearing loss disability.  
The question remains, however, as to whether there is a nexus 
between the veteran's current right ear hearing loss 
disability and his active service.  The Board notes the 
opinion of the VA examiner following the veteran's most 
recent audiological evaluation in June 1992 that he suffered 
from mild bilateral high frequency sensorineural hearing 
loss.  The RO relied upon said examination to grant service 
connection for left ear hearing loss in August 1992.  Review 
of the veteran's medical records shows a right ear hearing 
loss for VA purposes at 4000 Hertz in February 1972, November 
1990, and June 1992.  This evidence clearly shows that the 
veteran suffers from a chronic right ear hearing loss which 
was incurred in active service.  Moreover, there is no 
evidence of record that the veteran experienced significant 
noise exposure following his discharge from service.  Hence, 
the criteria under 38 C.F.R. § 3.385 and Hensley appear to be 
met.  

In light of the lack of any evidence of post-service acoustic 
trauma, and the results of in-service and VA examinations 
indicating right ear hearing loss, the Board finds that the 
evidence raises a reasonable doubt that right ear 
sensorineural hearing loss was incurred in service.  Because 
such doubt must be resolved in the veteran's favor, pursuant 
to 38 U.S.C.A. § 5107(b), service connection for right ear 
hearing loss is granted.

II.  Increased Rating

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veteran's status post laminectomy, 
status post right knee meniscectomy, and duodenal ulcer have 
been assessed by September 1995 and April 1998 VA medical 
examinations, which the Board finds to be adequate concerning 
the issues on appeal.  Finally, there is no indication that 
there are other relevant records available which would 
support the veteran's claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  

The veteran contends that the current disability evaluations 
assigned his service-connected low back, right knee, and 
duodenal ulcer disorders do not reflect the present severity 
of these disabilities.  He asks that the benefit of the doubt 
be resolved in his favor.

A.  Status Post Laminectomy

The veteran's service medical records reveal that he 
underwent a right L4-5 hemilaminectomy with disc excision in 
September 1971.  Findings of the United States Air Force 
Physical Evaluation Board dated in March 1972 included a 
diagnosis of status post excision, herniated nucleus pulposus 
L4-5, with a transitional L5 lumbar vertebra, with persistent 
pain in the low back refractory to treatment and physical 
therapy.  A 40 percent disability evaluation was assigned, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Temporary retirement was recommended.  In August 1972, the 
veteran underwent a partial laminectomy, excision of 
herniated disc, L4.  In August 1973, he underwent 
posterolateral spinal fusion, L4-S1, with Knodt rod 
instrumentation.

By a rating decision dated in June 1972, the RO granted 
entitlement to service connection, and assigned a 40 percent 
disability evaluation pursuant to Diagnostic Code 5293, for 
herniated nucleus pulposus L4-5, with a transitional lumbar 
vertebrae, postoperative.

In August 1972, the veteran underwent excision of herniated 
disc at L4, right, and lysis of adhesions, nerve root L4, 
right.

The rating assigned the veteran's service-connected status 
post laminectomy was reduced from 40 percent to 10 percent in 
the January 1991 rating decision.  The RO again assigned a 40 
percent disability evaluation for that disability in its 
August 1992 rating decision.

During his April 1993 hearing, the veteran testified that he 
suffered from continuous pain and muscle spasm in his left 
back, and that he wore a transcutaneous electrical nerve 
stimulation (TENS) unit.  He reported sciatica in the left 
hip, which he relieved by propping his leg with a pillow.  He 
testified that his range of motion was limited.  The veteran 
testified that he was currently employed under a federally-
entitled program, and that he took Nalfon and Darvocet for 
his back pain.

Recent evidence relevant to the veteran's claim of 
entitlement to an increased rating for his service-connected 
status post laminectomy includes the report of a VA computed 
tomography (CT) examination of the lumbar spine, dated in 
August 1993.  The impression was status post operative 
posterior spinal fixation and fusion.  The CT scan was 
technically limited, due to a metallic artifact related to 
spinal fixation.  There was evidence of spinal stenosis at 
L4-5, with foramina stenosis at L5-S1 bilaterally, related to 
hypertrophic bony spur and degenerative osteoarthritis.

Also of record is the report of a lumbar myelogram from 
Divine Providence Hospital, Williamsport, Pennsylvania, dated 
in September 1994.  The impression was of minimal posterior 
displacement of the left L4 nerve root, with prior fusion 
from L4 through S1.  Mild instability which was suspected at 
the L4 level was not present.  A September 1994 lumbar spine 
scan demonstrated slight deformity of the thecal sac at the 
L3-4 level posteriolaterally to the right, as the result of 
thickening of the ligamentum flavum at that level.  A 
clinical record from the Divine Providence Pain Clinic, dated 
in March 1995, shows that the veteran presented for a series 
of epidural injections for low back pain due to lumbar 
laminectomy.

Treatment records from the Middleburg Rehabilitation Center, 
Middleburg, Pennsylvania, dated from February to March 1995, 
show initial complaints of sciatica, which improved following 
trunk/lumbar range of motion exercises that progressed to 
strengthening exercises, ice, heat, and TENS application, in 
addition to home exercise program instruction.

During VA examination of the joints in September 1995, the 
veteran reported chronic low back pain, which was worsening, 
as well as sciatic pain in both sides, worse in the right.  
He reported receiving epidural blocks every 1 1/2 to 2 months 
since early 1995, which controlled the intensity of his pain.  
Because of his low back pain, the veteran was limited as to 
how far he could ambulate, and how far he could drive (due to 
sciatic pain).  He was also restricted as to how much weight 
he could lift, and limited his sitting to 20 minutes.  
Examination of the lumbar spine revealed well-healed surgical 
scars, 6.75 inches long.  There was also a 3.5-inch long scar 
over the posterior iliac crest.  Minor tenderness throughout 
the lumbosacral paraspinal muscles was noted.  Left sciatic 
notch tenderness was positive, although the veteran reported 
that sometimes the right side was tender as well.  Painless 
range of motion was forward flexion to 50 degrees, and to 10 
degrees for backward extension and bilateral lateral flexion.  
Deep tendon reflexes test was slightly diminished in both 
ankle jerks, and sensation to pinprick stimuli sporadically 
diminished throughout both lower extremities, mostly at the 
L4-5 level on both sides.  Straight leg raising was positive 
on the left, and elicited low back pain at 45 degrees on the 
right.  The assessment was residuals from traumatic surgery 
on the lumbosacral spine, with spinal fixation and fusion, 
and bilateral sciatic neuropathy, worse on the left.

In December 1995, at the Muncy Valley Hospital, Muncy, PA, 
the veteran underwent surgery for placement of a spinal cord 
stimulator.

In August 1996, a letter from Rene R. Rigal, M.D., confirmed 
the placement of the spinal cord stimulator, which arose 
because the veteran's continued low back pain would not 
permit him to do his most basic activities of daily living, 
and interfered with his ability to perform at work.  He 
reported that the veteran was able to return to work, had 
fairly good mobility, and fairly good functional restoration.  
It was Dr. Rigal's understanding that the veteran was working 
in his previous capacity.

By a rating decision dated in October 1996, the RO assigned 
the current 60 percent disability evaluation for the 
veteran's service-connected status post laminectomy.

The Board would note that at various times since 1972, the 
veteran has been granted entitlement to temporary total 
disability evaluations due to hospital treatment in excess of 
21 days, pursuant to 38 C.F.R. § 4.29 (1998) ("Paragraph 
29"), as well for convalescence, pursuant to 38 C.F.R. 
§ 4.30 (1998) ("Paragraph 30"), for his service-connected 
low back disability.

The veteran's status post laminectomy is currently rated as 
60 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under that section, a 60 percent 
disability evaluation is warranted for intervertebral disc 
syndrome when the disability is pronounced, as demonstrated 
by persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  A 60 percent 
rating is the highest schedular evaluation assignable under 
Diagnostic Code 5293.  

The Board acknowledges the veteran's complaints of low back 
pain, both on appeal and during VA examination in September 
1995.  However, because the veteran is now rated at the 
schedular maximum, a higher disability evaluation is not 
warranted under DeLuca v. Brown, 8 Vet. App. 202 , 205-08 
(1995) for functional loss due to pain upon motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997).  The veteran's complaints of pain on 
motion, and his restriction due to that pain, have been fully 
considered in determining any functional limitation of motion 
of the lumbar spine pursuant to 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca, 8 Vet. App. at 206.  

The evidence is clear from the medical evidence of record 
that degenerative arthritis of the lumbar area of the spine 
is present.  Moreover, it is also evident from the record 
that the veteran's low back disorder currently manifests a 
decreased range of lumbar spine motion.  However, to rate 
that symptom as a separate disability under either Diagnostic 
Code 5003 or 5010-5003, based solely on limited motion due to 
arthritis of the lumbar spine, would constitute pyramiding.  
38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225, 230 
(1993); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In this 
case, the symptomatology of the veteran's status post 
laminectomy and arthritis of the lumbar spine (i.e., 
limitation of lumbar spine motion) is not separate and 
distinct, and would therefore result in evaluation of the 
same manifestations twice under various diagnoses.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Accordingly, a separate disability evaluation is not in 
order.

Moreover, the Board has considered the provisions of 
38 C.F.R. § 4.7, but finds that there is no question 
presented as to which of two or more evaluations would more 
properly classify the severity of the veteran's status post 
laminectomy.

Additionally, the Board would point out that its denial of 
the instant claim is based solely upon the provisions of VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Clearly, due to the nature of the veteran's 
low back disorder, there is some interference with his 
employment.  However, the record does not reflect frequent 
periods of hospitalization because of the veteran's service-
connected disability, nor interference with employment to a 
degree greater than contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
of assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Finally, the Board has considered the doctrine of benefit-of-
the-doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).

B.  Status Post Right Knee Meniscectomy

Service medical records reveal that the veteran underwent an 
arthroscopy for repair of the right medial meniscus in 
November 1983.  He had previously undergone excision of plica 
in 1978.

Service connection was granted, and a noncompensable rating 
assigned, for status post meniscectomy of the right knee, in 
the January 1991 rating decision.

During his April 1993 hearing, the veteran testified that he 
had problems with his right knee "locking" and "popping."  
He reported that he sometimes wore an elastic brace on the 
right knee if he would walk extensively or attend his son's 
basketball game.  The veteran testified that he would walk 
and "kind of collapse," particularly from walking or 
climbing stairs.  He described a "real sharp pain" lasting 
for 20 to 25 minutes after popping the knee back into place.

A report from Divine Providence Hospital, dated in January 
1995, shows that the veteran underwent an arthroscopy of the 
right knee with lateral retinacula release.  The 
postoperative diagnoses were:  Grade II chondral defect, 
lateral femoral condyle, lateral tibial plateau, right knee; 
and chondromalacia patella with tight lateral retinaculum.

A discharge summary from Middleburg Rehabilitation Center, 
dated from February to March of 1995, shows that the veteran 
underwent a series of range of motion/strengthening 
exercises, as well as joint mobilization and home 
instruction.

During VA joints examination in September 1995, the veteran 
reported no locking of the knee cap since arthroscopic 
surgery in January 1995.  However, he complained of pain and 
weakness in the right knee, as well as stiffness of the 
joint.  Examination of the knee revealed well-healed surgical 
scars over the medial aspect of the right knee, with a 5.5-
inch long vertical scar and a 2-inch long horizontal scar, as 
well as two minor arthroscopic spot scars over the lateral 
aspect of the right knee.  There was no tenderness, no 
effusion, negative patella compression tenderness, and mild 
lateral collateral ligament laxity.  Range of motion of the 
right knee was 0 to 145 degrees in flexion and extension, 
without pain.  Muscle strength in knee flexors and extensors 
of the right side was 4/5.  Apley's test was negative.  The 
assessment was residuals from traumatic internal derangement 
in the right knee, with multiple arthroscopic and surgical 
procedures.

In its October 1996 rating decision, the RO assigned a 10 
percent disability evaluation for the veteran's service-
connected status post meniscectomy of the right knee.

The veteran was afforded a VA examination of the right knee 
in March 1997.  He reported that he currently suffered severe 
pain two to three times per week in the right knee, but 
otherwise had mild to moderate pain.  The pain was worst if 
he sat in one position for a long period and had to move the 
knee, and the pain was more severe in the morning than the 
evening.  The veteran reported that he was currently involved 
in a job-training program, and that he could do most of the 
things he wanted to do, but had to alter them somewhat.  The 
best example was that he liked to fish, but could no longer 
fish in a stream.  Rather, he would stand on the side of the 
stream.  Physical examination noted a mild varus deformity of 
the right knee, and a large, well-healed scar on the medial 
aspect of the right knee.  The veteran was tender to 
palpation mildly along the medial joint line.  Range of 
motion was flexion to 125 degrees, and extension to 0 
degrees.  There was no varus or valgus instability.  
Lachman's test was negative, and there was no pain upon 
patellar jump.  The veteran did exhibit mild to moderate 
patellar laxity.  There was no effusion, although there was 
mild pain upon meniscal grind on the medial side.  Previous 
X-ray films revealed no significant degenerative changes.  
The impression was that the veteran exhibited right knee 
degenerative changes secondary to an open meniscectomy done 
in 1982.  The examiner added that the degenerative changes 
were "unquestionably" the result of the 1982 meniscectomy, 
and that there was "no question" that the veteran would 
eventually develop severe degenerative changes which would 
probably require a total joint arthroplasty.  Currently, his 
symptoms were said to be moderate, and could be treated 
conservatively through medical means.  The veteran was said 
to probably have "mild to moderate incapacitation secondary 
to the degenerative changes in his right knee."

Most recently, the veteran was afforded a VA examination of 
the joints in April 1998.  The veteran reported that his 
right knee had not changed since previous examination in 
March 1997.  The veteran complained of occasional pain on 
rainy days or when feeling tired.  He reported that his right 
knee and leg tired easily, and when he tried to walk he 
started with his left foot instead of his right.  The veteran 
also reported discomfort in going up and down steps, as well 
as frequent stiffness of the knee joint.  There was not much 
popping and grinding, and only three or four episodes of the 
right knee giving out since arthroscopic surgery in 1995.  
The veteran reported difficulty in walking more than 1/4 of a 
mile.  Physical examination revealed the veteran to have a 
slightly antalgic gait on the right side, and mild varus 
deformity of the right knee joint.  There were multiple well-
healed surgical scars of the medial compartment of the joint.  
There was no mediolateral collateral laxity or evidence of an 
abnormal Lachman's test.  Moderate evidence of patellar 
laxity was evident, with no effusion.  Painless range of 
motion of the right knee was forward flexion and backward 
extension to 125 degrees.  Muscle strength was 4/5 in knee 
flexors and extensors.  The meniscal grinding test was mildly 
positive.  X-ray impression was of no significant 
radiographic abnormality, and no appreciable change since 
July 1993 X-ray.  The assessment was residuals from history 
of multiple surgeries for the right knee joint for removal of 
plica, medial meniscectomy, and lateral release and 
debridement of the joint, with remaining moderate arthritis 
of the right knee joint.  The examiner agreed with the March 
1997 examiner's opinion that the veteran's right knee 
disability would eventually require total joint arthroplasty 
surgery.  

By a rating decision dated in May 1998, the RO assigned the 
current 20 percent disability evaluation for the veteran's 
service-connected status post right knee meniscectomy, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Additionally, the RO assigned a separate, 10 percent 
disability evaluation for arthritis of the right knee, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The RO 
assigned said rating in reliance upon a precedent opinion of 
VA General Counsel (O.G.C. Prec. 23-97 (July 1, 1997)).  In 
that precedent opinion, the General Counsel of VA concluded 
that a claimant who has both arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  This opinion further stated that, since the plain 
terms of those two code sections suggest that they apply 
either to different disabilities or to different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both codes would not amount to pyramiding 
under 38 C.F.R. § 4.14.  Precedent opinions of the General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 1991).

The veteran's service-connected right knee meniscectomy is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (knee, other 
impairment of).  That section provides a 20 percent 
disability evaluation for moderate recurrent subluxation or 
lateral instability.  A 30 percent disability evaluation is 
warranted for severe recurrent subluxation or lateral 
instability.

Because the veteran's right knee is currently evaluated as 20 
percent disabling, the applicable Diagnostic Code sections 
for evaluating the veteran's service-connected right knee 
disability (those allowing a potential disability evaluation 
in excess of 20 percent) are:  5256, 5257, 5260, 5261, and 
5262.  Because ankylosis (bony fixation) of the right knee 
has not been shown, an increased evaluation, in excess of the 
prevailing 20 percent rating, is not warranted under 
Diagnostic Code 5256. Additionally, there is no objective 
evidence of nonunion or malunion of the joint as required by 
Diagnostic Code 5262.

With respect to range of motion restrictions, a limitation of 
flexion of the leg to 15 degrees is necessary for a 30 
percent rating under Diagnostic Code 5260. During VA 
examination in September 1995, flexion of the veteran's right 
leg was to 145 degrees.  During VA examinations in March 1997 
and April 1998, flexion was to 125 degrees.  Hence, an 
increased evaluation is not warranted under Diagnostic Code 
5260.  In a similar fashion, a limitation of extension of 20 
degrees is necessary for a 30 percent rating under Diagnostic 
Code 5261 (limitation of leg extension).  Extension of the 
veteran's right leg was to 0 degrees or normal on both the 
September 1995 and March 1997 VA examinations.  Therefore, an 
increased evaluation is not warranted under Diagnostic Code 
5261.

With respect to the award of a 20 percent rating under 
Diagnostic Code 5257, the Board notes the findings of mild 
lateral collateral ligament laxity during VA examination in 
September 1995, mild to moderate patellar laxity during VA 
examination in March 1997, and moderate patellar laxity 
during VA examination in April 1998.  Moreover, following 
March 1997 VA examination, the examiner stated that the 
veteran probably had "mild to moderate incapacitation 
secondary to the degenerative changes in his right knee."  
Further, during April 1998 VA examination, the veteran 
reported that his right knee had not changed since March 
1997.  This evidence, viewed in conjunction with the 
veteran's subjective complaints of instability, appears to 
most closely approximate the current award of a 20 percent 
disability rating pursuant to Diagnostic Code 5257 for 
"moderate" impairment of the knee based on recurrent 
subluxation or instability.  The evidence does not 
substantiate "severe" subluxation or instability as 
contemplated for a 30 percent evaluation under Diagnostic 
Code 5257.  Although some laxity has been reported, 
consistent swelling of the joint or effusion have not been. 
Further, the evidence does not demonstrate that use of a 
brace has been medically prescribed or the extent such an 
appliance is necessary.

The Board is cognizant of the veteran's subjective complaints 
of pain both on appeal and presented during his various VA 
examinations.  With respect to the musculoskeletal system, 
38 C.F.R. § 4.40 requires that any findings of pain are 
supported by adequate pathology and evidenced by the visible 
behavior of  the individual undertaking the examination on 
which ratings are based.  See Johnson v. Brown, 9 Vet. App. 
7, 10 (1996).  These complaints have been taken into 
consideration and essentially constitute the basis for 
assigning the separate 10 percent rating for arthritis during 
the course of the veteran's appeal, as authorized by O.G.C. 
Prec. 23-97.  The veteran, however, is not shown to have such 
disabling pain productive of functional impairment as to 
warrant assignment of a disability evaluation higher than 10 
percent for the degenerative changes in the knee under the 
criteria of 38 C.F.R. § 4.40.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's right knee disability.

Moreover, as there is no evidence that the disability at 
issue has necessitated frequent hospitalizations or produced 
marked industrial impairment, referral for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 
Vet. App. at 227.

Finally, the Board has considered the doctrine of benefit-of-
the-doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
55.

C.  Duodenal Ulcer

Service medical records reveal that the veteran underwent an 
esophagogastroduodenoscopy (EGD) during hospitalization from 
November to December of 1989.  The discharge diagnosis was 
healing duodenal ulcer.

Service connection was granted, and the current 10 percent 
evaluation assigned, for recurrent peptic ulcer, in the 
January 1991 rating decision.

During his April 1993 hearing, the veteran reported that he 
took Tagamet and Mylanta for his ulcer.  He testified that he 
was to avoid high fat foods, and that he had to work hard to 
maintain his weight.

The veteran was afforded a VA examination of the stomach in 
August 1995.  He complained of a pressure sensation in his 
chest that occurred primarily with eating, and happened 
occasionally at night.  The veteran denied nausea, vomiting, 
or dysphagia, and reported that his weight was stable.  He 
stated that the pain lasted for approximately 1 hour, two to 
three times per week.  Objectively, the veteran's weight was 
123 pounds, which was his maximum weight during the past 
year.  His chest was clear to auscultation and percussion.  
The abdomen was soft, without masses or organomegaly.  Stool 
was guaiac negative.  The diagnoses were peptic stricture, 
and gastroesophageal reflux disease (GERD).

In January 1997, an EGD was performed by Rocco J. Volpe, 
M.D., which revealed a small hiatal hernia, and Schatzki's 
ring which was dilated.  There was no evidence of a duodenal 
ulcer.

VA examination in April 1998 noted that the veteran had no 
history of vomiting, hematemesis, or melena, and no 
circulatory disturbances after meals, no diarrhea or 
constipation, and no episodes of colic or distension.  The 
veteran reported current chest pain after eating.  Physical 
examination revealed his weight as 124 pounds.  Lungs showed 
decreased breath sounds over all lung fields.  The abdomen 
was normal to examination, except for the implanted dorsal 
spine stimulator.  Rectal examination showed a questionable 
small internal hemorrhoid, but was negative for hidden blood.  
The impression was possible gastroesophageal reflux disease 
and chest pain of unknown cause.  Various tests and an X-ray 
examination were ordered.  An addendum to the examination 
report stated that several studies (CBC, chemistry 24, serum 
gastrin, sedimentation rate, and protein) were all within 
normal limits, while a chest X-ray showed no inflammatory 
disease, and normal lung fields.  The examiner concluded that 
"we have no evidence of duodenal ulcer disease or 
hypergastrinemia and no skeletal muscular explanation for his 
chest pain."

The veteran is currently rated as 10 percent disabled for his 
duodenal ulcer, pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  The 10 percent evaluation contemplates a mild 
duodenal ulcer with recurring symptoms once or twice yearly.  
The next higher evaluation of 20 percent requires a moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  The diagnostic criteria 
for evaluations in excess of 20 percent note that symptoms of 
an active ulcer include weight loss, periodic vomiting, and 
melena.

In this case, during his most recent VA examination in April 
1998, the veteran reported current chest pain after eating,  
However, there was no history of vomiting, hematemesis, or 
melena, and no circulatory disturbances after meals, no 
diarrhea or 


constipation, and no episodes of colic or distension.  The 
veteran weighed 124 pounds, compared to 123 pounds in August 
1995.  Moreover, neither the January 1997 EED nor the April 
1998 VA examination revealed any evidence of duodenal ulcer.  
The record shows no competent evidence of moderate 
symptomatology.  There is no current evidence of an active 
ulcer.  Hence, the evidence does not contain competent 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  Therefore, the current 
10 percent disability evaluation more nearly approximates the 
symptomatology of the veteran's service-connected duodenal 
ulcer.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's duodenal ulcer.

Moreover, as there is no evidence that the disability at 
issue has necessitated frequent hospitalizations or produced 
marked industrial impairment, referral for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 
Vet. App. at 227.

Finally, the Board has considered the doctrine of benefit-of-
the-doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
55.



ORDER

Service connection for right ear hearing loss is granted.

Entitlement to an increased evaluation in excess of 60 
percent for status post laminectomy is denied.

Entitlement to an increased evaluation in excess of 20 
percent for status post right knee meniscectomy is denied.

Entitlement to an increased evaluation in excess of 10 
percent for duodenal ulcer is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 22 -


